[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Swain v. Harris, Slip Opinion No. 2018-Ohio-4066.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4066
   THE STATE EX REL. SWAIN, APPELLANT, v. HARRIS, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as State ex rel. Swain v. Harris, Slip Opinion No.
                                     2018-Ohio-4066.]
Habeas Corpus—Erie County ceded to Ohio in the Treaty of Fort Industry—Court
        of appeals’ dismissal of petition affirmed.
     (No. 2018-0464—Submitted June 26, 2018—Decided October 10, 2018.)
   APPEAL from the Court of Appeals for Warren County, No. CA2018-01-009.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, Sean Swain, appeals the judgment of the Twelfth District
Court of Appeals dismissing his petition for a writ of habeas corpus. We affirm.
                                        Background
        {¶ 2} Swain was convicted of aggravated murder in 1991, but his conviction
was reversed on appeal and the cause was remanded back to the Erie County
Common Pleas Court. State v. Swain, 6th Dist. Erie No. E-91-80, 1993 WL
                               SUPREME COURT OF OHIO




434581, *1, 8 (Oct. 29, 1993). In 1995, Swain was retried, convicted of murder
and aggravated murder, and sentenced to life in prison with the possibility of parole
after 20 years. See State v. Swain, 6th Dist. Erie No. E-95-011, 1996 WL 402026,
*1 (July 19, 1996) (affirming Swain’s 1995 conviction).              He is currently
incarcerated at the Warren Correctional Institution.
          {¶ 3} On January 17, 2018, Swain filed a petition for a writ of habeas corpus
in the Twelfth District Court of Appeals against appellee, Warden Chae Harris.
Swain alleged that the trial court in which he was convicted lacked jurisdiction
because it was operating outside the territory of Ohio. According to Swain, Erie
County is located in land recognized as sovereign Native American Territory under
Article III of the Treaty of Greenville, signed August 3, 1795.
          {¶ 4} Warden Harris filed a motion to dismiss. On March 8, 2018, the court
of appeals granted Harris’s motion to dismiss, stating that “despite [Swain’s]
argument to the contrary, he was convicted by a court of competent jurisdiction.”
Swain timely appealed.
                                    Legal analysis
          {¶ 5} On appeal, Swain continues to maintain that his conviction and
sentence are void based on the terms of the Treaty of Greenville. He is correct that
the Treaty of Greenville fixed the western boundary of the United States so that
today’s Erie County was not included in the Ohio Territory but remained in the
possession of Native Americans. Ohio History Central, Treaty of Greenville
(1795),           http://www.ohiohistorycentral.org/w/Treaty_of_Greenville_(1795)
(accessed September 5, 2018). However,


          following the Treaty of Greenville, numerous other treaties were
          entered whereby the various Native-American tribes residing in the
          region “ceded land to the United States in a piecemeal fashion.” See
          Ottawa Tribe of Oklahoma v. Logan, 577 F.3d 634, 637 (6th




                                            2
                                  January Term, 2018




       Cir.2009). By the end of the 1830s, the tribes “had conveyed all of
       their lands in Ohio to the United States,” and “[b]y 1839, the main
       tribal organization had transferred to Kansas.” Id. at 636.


Coffey v. Warden, Warren Corr. Inst., S.D.Ohio No. 1:16-cv-353, 2016 WL
7106238, *2 (Dec. 5, 2016).
       {¶ 6} Specifically, in the Treaty of Fort Industry—which was signed on July
4, 1805—representatives of the Wyandot (Huron), Ottawa, Objibwe (Chippewa),
Munsee, Lenape (Delaware), Potawatomi, and Shawnee tribes relinquished
500,000 acres of land south of Lake Erie and west of the Cuyahoga River in
northeastern Ohio to the United States. Ohio History Central, Treaty of Fort
Industry (1805), http://www.ohiohistorycentral.org/w/Treaty_of_Fort_Industry_
(1805) (accessed Sept. 5, 2018). That territory, known then and now as the
Firelands (or the Sufferers’ Land), included all of present-day Erie County,
including Sandusky, the county seat where Swain was tried and convicted. See
Firelands    Council     of   Historical       Societies,   About     the   Firelands,
http://firelandsohio.ericebinger.com/?page_id=2 (accessed Sept. 5, 2018); see also
1 Howe, Historical Collections of Ohio in Two Volumes, 565 (1904).
       {¶ 7} Swain’s assertion that Erie County was never ceded to the United
States is incorrect. Therefore, he has stated no basis for relief in habeas corpus.
                                                                    Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                               _________________
       Sean Swain, pro se.
       Michael DeWine, Attorney General, and Stephanie Watson, Assistant
Attorney General, for appellee.
                               _________________




                                           3